MEMORANDUM **
Carlos Rodriguez Ceja, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his motion to reopen removal proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The agency did not abuse its discretion in denying Rodriguez Ceja’s motion to reopen where the record established that Rodriguez Ceja was personally served with the Notice of Hearing, and Rodriguez Ceja did not allege that he missed his hearing due to exceptional circumstances. See 8 C.F.R. § 1003.23(b)(4)(h).
We lack jurisdiction to review the BIA’s November 26, 2007 and January 22, 2008 *437orders because the petition for review is not timely as to those orders. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003); see also Rodriquez Ceja v. Mukasey, 270 Fed.Appx. 530 (9th Cir.2008); Rodriguez Ceja v. Mukasey, No. 08-72090 (9th Cir. Oct. 6, 2008).
Petitioner’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.